Opinion issued August 4, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00640-CV
                           ———————————
  APRIL SMALL, INDIVIDUALLY AND ON BEHALF OF HER MINOR
                    CHILD, E. C., Appellant
                                        V.
                          MARIO GARCIA, Appellee


                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Case No. 2017-03838A


                         MEMORANDUM OPINION

      Appellant April Small appeals the trial court’s grant of summary judgment in

favor of appellee Mario Garcia on his bill of review seeking to set aside a default

judgment against him on the ground that he was never served with process. In one

issue, Small contends that the trial court erred in granting summary judgment for
Garcia because she presented sufficient proof of service to defeat Garcia’s summary

judgment.

      We affirm.

                                   Background

      In the original cause number, 2017-03838, Small, individually and on behalf

of her minor child, E.C., sued various defendants, including Garcia, for dog bite

injuries sustained by her child. Garcia did not timely answer Small’s petition. On

May 11, 2017, the trial court entered an interlocutory default judgment on liability

in Small’s favor. On the same date, Garcia learned about Small’s lawsuit and

immediately filed an answer and moved to set aside the default judgment. The next

day, the trial court overruled Garcia’s motion and signed a default judgment

awarding $930,000 in damages and post-judgment interest to Small.

      Garcia filed a bill of review in cause number 2018–22535, alleging that he

had neither received notice of the underlying suit nor been served with process.

Garcia moved for traditional and no-evidence summary judgment in the

bill-of-review proceeding, arguing that the default judgment against him was void

because he was not served with process. On August 3, 2018, the trial court found

Garcia was not served with process and granted Garcia’s summary judgment

motions. The trial court also set aside the default judgment in the underlying case

and ordered that all issues be tried in the original cause number 2017-03838. See


                                         2
Small v. Garcia, No. 01-18-00710-CV, 2019 WL 3293694, at *1 (Tex. App.—

Houston [1st Dist.] July 23, 2019, no pet.) (mem. op.) (setting forth above facts and

dismissing Small’s original appeal from trial court’s rendition of summary judgment

in favor of Garcia in bill-of-review proceeding for lack of jurisdiction because order

was not final and appealable where underlying merits of case had not yet been

disposed of).

       On March 13, 2020, Garcia moved for summary judgment on the liability

issues in the underlying dog bite case, cause number 2017-03838. The trial court

granted summary judgment in favor of Garcia on all of Small’s liability claims on

April 8, 2020. The trial court signed an order of severance on August 19, 2020 to

separate Small’s claims against Garcia from the claims against the other defendants

and to allow the summary judgment in favor of Garcia to become a final, appealable

judgment. This appeal is taken from the severed case under cause number 2017-

03838A. In her notice of appeal, Small purported to appeal from the trial court’s

August 3, 2018 order granting summary judgment in favor of Garcia on his bill of

review. Thus, in this appeal, Small challenges the trial court’s summary judgment in

favor of Garcia in the bill-of-review proceeding, not the summary judgment on

liability.




                                          3
                                   Bill of Review

      “A bill of review is an equitable proceeding brought by a party seeking to set

aside a prior judgment that is no longer subject to challenge by a motion for new

trial or appeal.” Caldwell v. Barnes, 154 S.W.3d 93, 96 (Tex. 2004). Bill-of-review

plaintiffs must ordinarily plead and prove (1) a meritorious defense to the underlying

cause of action, (2) which the plaintiffs were prevented from making by the fraud,

accident, or wrongful act of the opposing party or official mistake, (3) unmixed with

any fault or negligence on their own part. Id. at 96.

      If the bill-of-review plaintiff’s proof establishes a lack of service,

constitutional due process eliminates the need to make any additional showing. Id.

at 96–97. An individual who is not served cannot be at fault or negligent in allowing

a default judgment to be taken against him. Id. at 97.

      When a trial court grants summary judgment on a bill of review, the summary

judgment standard of review applies. See Boaz v. Boaz, 221 S.W.3d 126, 130 (Tex.

App.—Houston [1st Dist.] 2006, no pet.) (reviewing no-evidence summary

judgment filed by defendant on plaintiff’s bill of review); Brown v. Vann, No.

05-06-01424-CV, 2008 WL 484125, at *2–4 (Tex. App.—Dallas Feb. 25, 2008, no

pet.) (mem. op.) (reviewing summary judgment on bill of review). To prevail on a

traditional motion for summary judgment, a movant has the burden of proving that

it is entitled to judgment as a matter of law and that there is no genuine issue of


                                          4
material fact. TEX. R. CIV. P. 166a(c); Cathey v. Booth, 900 S.W.2d 339, 341 (Tex.

1995). When a defendant moves for a traditional summary judgment, it must either

(1) disprove at least one element of the plaintiff’s cause of action or (2) plead and

conclusively establish each element of its affirmative defense. Cathey, 900 S.W.2d

at 341. When deciding whether a disputed, material fact issue precludes summary

judgment, we take as true evidence favorable to the non-movant, indulge every

reasonable inference in favor of the nonmovant, and resolve any doubts in the

nonmovant’s favor. Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex.

1985).

      In addition, after adequate time for discovery, a party may move for summary

judgment on the ground that no evidence exists to support one or more essential

elements of a claim or defense on which the opposing party has the burden of proof.

TEX. R. CIV. P. 166a(i). The trial court must grant the no-evidence motion unless the

nonmovant produces summary judgment evidence raising a genuine issue of

material fact. Id. A genuine issue exists if the evidence “would allow reasonable and

fair-minded people to differ in their conclusions.” Forbes Inc. v. Granada Bioscis.,

Inc., 124 S.W.3d 167, 172 (Tex. 2003).

                              The Record on Appeal

      On appeal, Small argues that the trial court erred in granting Garcia’s motion

for summary judgment on his bill of review because the evidence presented by Small


                                         5
in response to Garcia’s summary judgment motion demonstrated that Garcia was

served with process. Garcia responds that the trial court’s judgment must be affirmed

because Small did not provide this Court with a complete record on appeal, including

the summary judgment motion, response, and evidence in the bill of review, and

therefore we must presume the omitted documents support the trial court’s order

granting summary judgment. For the reasons detailed below, we agree with Garcia.

      On October 20, 2020, the clerk’s record was filed with this Court and

contained the following documents:

      1.     Small’s original petition;

      2.     Garcia’s original answer;

      3.     Garcia’s motion for summary judgment on liability;

      4.     Orders granting Garcia’s motion for summary on liability;

      5.     August 19, 2020 order severing Small’s claims against Garcia into a
             separate cause number (2017-03838A) and making the summary
             judgment order on liability a final judgment;

      6.     Trial court’s inquiry screen;
      7.     Trial court’s docket sheet;

      8.     Small’s notice of appeal;

      9.     Certificate indicating that the clerk’s record was prepared on September
             15, 2020; and

      10.    Bill of costs.




                                             6
None of the documents from Garcia’s bill-of-review proceeding, including the

summary judgment motion, response, evidence, and order appealed from, were

included in the clerk’s record.

      On November 9, 2020, Small filed a request to supplement the clerk’s record

with the district court clerk and provided a copy of that request to this Court. In that

request, Small asked the district court clerk to supplement the clerk’s record with

documents ordered to be included in the severed cause number, 2017-03838A, as

directed by order dated September 16, 2020, entered in the original cause number,

2017-03838. Small did not specifically identify the documents to be included in the

supplemental clerk’s record beyond noting that they are listed in the trial court’s

September 16th order. No supplemental clerk’s record was filed.

       A month later, on December 16, 2020, Small filed her appellant’s brief in this

appeal, and cited to and attached several documents in an appendix to her brief,

including relevant documents from the bill-of-review proceeding, such as the

summary judgment motion, response, evidence supporting both, and the order

granting summary judgment for Garcia. The documents included in the appendix

and relied on by Small in support of her arguments on appeal were not included in

the clerk’s record. Small did not state in her brief that she had requested a

supplemental clerk’s record or note that a supplemental clerk’s record was

forthcoming.


                                           7
      Thus, in response, Garcia argued in his appellee’s brief that because Small

failed to include the relevant documents in the appellate record, this Court should

presume the omitted portions support the trial court’s judgment and affirm. Despite

notice of Garcia’s arguments related to the state of the record, Small did not file a

reply brief or ensure the filing of a supplemental clerk’s record.

      On February 4, 2022, this Court notified the parties that the appeal would be

submitted on the briefs on March 7, 2022. While working on the case in anticipation

of the submission date, this Court discovered that the clerk’s record did not contain

the necessary documents and that no supplemental clerk’s record had been filed,

though it had been requested by Small. Accordingly, we issued an order directing

the district court clerk to prepare and file a supplemental clerk’s record containing

the documents requested by Small.

      The district clerk filed a “second supplemental”1 clerk’s record on March 25,

which contained:

      1.     Garcia’s original petition for bill of review;

      2.     Small’s answer to Garcia’s bill of review;

      3.     Garcia’s original and amended motions for summary judgment on his
             bill of review;




1
      A first supplemental clerk’s record was filed on March 7, 2022. However, the
      purported supplemental clerk’s record consisted only of the original clerk’s record
      that was prepared in September 2020 and filed with this court in October 2020.
                                           8
      4.     Small’s response to Garcia’s motion for summary judgment on his bill
             of review;
      5.     Garcia’s objection and reply to Small’s response;

      6.     Small’s reply to Garcia’s response to Small’s motion to reconsider
             order granting summary judgment; and
      7.     Our order ordering a supplemental clerk’s record.

However, this supplemental clerk’s record did not contain the summary judgment

evidence supporting either Garcia’s motion or Small’s response, nor did it contain

the August 3rd summary judgment order.

      We issued a second order, on April 5, 2022, noting that we cannot consider

documents attached in an appendix but not included in the appellate record, and that

it was Small’s burden as the appellant to bring forth a sufficient record to

demonstrate the trial court’s alleged error and, specifically in the context of an appeal

from an order granting summary judgment, “to ensure that all documents needed for

this [C]ourt to fully review the correctness of the summary judgment are in the

record.” Mallios v. Standard Ins. Co., 237 S.W.3d 778, 782 (Tex. App.—Houston

[14th Dist.] 2007, pet. denied). Accordingly, we ordered Small to file written

confirmation with this Court that the clerk’s record either did or did not contain all

documents relied on by Small in her appellant’s brief or necessary to the appeal, and

if it did not contain all necessary documents, to arrange for the filing of a

supplemental clerk’s record containing those documents.



                                           9
      In response, Small confirmed with this Court that the clerk’s record did not

contain all necessary documents and that she had requested another supplemental

clerk’s record. A third supplemental clerk’s record was filed on April 13, 2022,

containing additional documents, including the evidence cited by Small in support

of her summary judgment response and the trial court’s order granting summary

judgment for Garcia. Still absent from this record, however, was the evidence

attached to Garcia’s motion for summary judgment.

B.    Analysis

      Despite being provided ample opportunities to supplement the clerk’s record

with all documents necessary to the resolution of her appeal, Small has failed to

provide this Court with a complete appellate record. We conclude, therefore, because

Small brought forth an incomplete and inadequate record in that it did not include

the evidence attached to Garcia’s motion for summary judgment, she cannot prevail

on appeal because we must presume the omitted documents, specifically Garcia’s

summary judgment evidence, support the trial court’s grant of summary judgment

for Garcia. This outcome is mandated by the Texas Supreme Court’s decision in

Enterprise Leasing Co. v. Barrios, 156 S.W.3d 547 (Tex. 2004) (per curiam). There,

the Court affirmed a partial summary judgment on liability in favor of Enterprise in

part because Barrios failed to provide the appellate court with a complete record to

review. Id. at 549–50. The Court explained that, “[a]lthough Enterprise bears the


                                        10
burden to prove its summary judgment as a matter of law, on appeal Barrios bears

the burden to bring forward the record of the summary judgment evidence to provide

appellate courts with a basis to review his claim of harmful error.” Id. at 549 (citing

DeSantis v. Wackenhut Corp., 793 S.W.2d 670, 689 (Tex. 1990), and Escontrias v.

Apodaca, 629 S.W.2d 697, 699 (Tex. 1982)). The Court then instructed that “[i]f the

pertinent summary judgment evidence considered by the trial court is not included

in the appellate record, an appellate court must presume that the omitted evidence

supports the trial court's judgment.” Id. at 550 (citing DeSantis, 793 S.W.2d at 689).

Applying this instruction, the Court thus presumed Barrios’s answers to requests for

admissions, which Enterprise relied on in part to support its motion, but which

Barrios did not include in the appellate record, supported the trial court’s partial

summary judgment in favor of Enterprise. Id.; see also Mallios, 237 S.W.3d at 782–

83 (concluding that, per Enterprise, “if a party wishes to successfully appeal a grant

of summary judgment, . . . he must include all ‘pertinent’ documents the trial court

considered in granting the motion . . . . Otherwise, on appeal, the appellant would be

unable to demonstrate that a genuine issue of material fact existed that precluded

summary judgment in favor of the movant.”).

      Although Garcia bears the burden to prove his entitlement to summary

judgment as a matter of law, Small bears the burden on appeal to bring forward the

record of the summary judgment evidence to provide this Court with a basis to


                                          11
review her claim of harmful error. See Enter. Leasing, 156 S.W.3d at 549–50;

Mallios, 237 S.W.3d at 782–83. This is not a case where Small mistakenly failed to

designate a document or did not immediately realize an important document was

missing from the record. Rather, Small knew when she filed her appellant’s brief

that the pertinent summary judgment documents, including Garcia’s summary

judgment evidence, were not included in the clerk’s record and that a supplemental

clerk’s record had not been filed. Furthermore, despite being alerted by this Court

on two separate occasions of the record deficiencies and being provided a specific

opportunity to identify any remaining documents missing from the record, Small

failed to provide the record necessary to consider her issues on appeal.

      Without Garcia’s evidence supporting his motion for summary judgment, we

cannot determine whether a genuine issue of material fact precluded summary

judgment in his favor. Per Enterprise Leasing, if the pertinent summary judgment

evidence considered by the trial court is not included in the appellate record, an

appellate court must presume that the omitted evidence supports the trial court’s

judgment. 156 S.W.3d at 550. Therefore, we presume the evidence submitted by

Garcia in support of his motion supports the trial court’s summary judgment on his

bill of review.2 See id.


2
      We note that Garcia filed both a no-evidence and a traditional motion for summary
      judgment and the trial court, in its August 3rd order, granted both “[m]otions.” In
      his no-evidence motion, Garcia argued that he had “shown that he was not
                                          12
      For these reasons, we overrule Small’s sole issue on appeal.

                                       Conclusion

      We affirm the trial court’s judgment granting summary judgment in favor of

Garcia on his bill of review.




      personally served with civil process as purported by the return of service” and that
      “Small has no evidence showing otherwise;” therefore, he was entitled to a no-
      evidence summary judgment. When a party moves for summary judgment on both
      traditional and no-evidence grounds, we generally address the no-evidence grounds
      first. See Rogers v. City of Houston, 627 S.W.3d 777, 787 (Tex. App.—Houston
      [14th Dist.] 2021, no pet.) (citing Merriman v. XTO Energy, Inc., 407 S.W.3d 244,
      248 (Tex. 2013)). Rule 166a(i) permits a party to move for a no-evidence summary
      judgment “on the ground that there is no evidence of one or more essential elements
      of a claim or defense on which an adverse party would have the burden of proof at
      trial.” TEX. R. CIV. P. 166a(i) (emphasis added). But as the plaintiff in the bill-of-
      review proceeding, Garcia—not Small—had the burden of proving the lack of
      service. Mabon Ltd. v. Afri-Carib Enters., Inc., 369 S.W.3d 809, 812 (Tex. 2012)
      (“Ordinarily, a bill-of-review plaintiff must plead and prove: (1) a meritorious
      defense to the underlying cause of action, (2) which the plaintiff[ ] [was] prevented
      from making by the fraud, accident or wrongful act of the opposing party or official
      mistake, (3) unmixed with any fault or negligence on [its] own part. . . . But when a
      bill-of-review plaintiff claims a due process violation for no service or notice, it is
      relieved of proving the first two elements set out above. And the third element, lack
      of negligence, is conclusively established if the bill-of-review plaintiff can prove it
      was never served with process.” (internal quotations and citations omitted)). Thus,
      we question whether Garcia properly moved for summary judgment on no-evidence
      grounds. See TEX. R. CIV. P. 166a(i). But, even assuming without deciding that
      Garcia properly filed a no-evidence motion on the issue of lack of service and that
      Small’s evidence presented in response was sufficient to raise a fact question as to
      service and overcome Garcia’s no-evidence motion for summary judgment, we
      would still be obligated to analyze Garcia’s traditional motion for summary
      judgment. Without the evidence supporting Garcia’s traditional motion for
      summary judgment in the record before us, we are unable to analyze the merits of
      Garcia’s traditional summary judgment motion, and therefore, must affirm.



                                            13
                                              Amparo Guerra
                                              Justice

Panel consists of Justices Landau, Guerra, and Farris.




                                         14